Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
I. Claims 1-11, 13-19 to a substrate processing apparatus, class 	H01L 21/683
II. Claim 12, directed to a substrate processing method, class H01L 21/67069
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus can be used to practice another and materially different process such as one without replenishing the ionic liquid.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
A different field of search will be involved, such as searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together, to account for non-overlapping aspects of the distinct inventions.
A separate classification thereof, showing that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to 
Should applicant traverse on the grounds that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Una Lauricia on 3/17/22 a provisional election was made without traverse to prosecute the invention of the apparatus, claim 1-11 13-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 12 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, 10, 11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, 7, 8 of copending Application No. 16563313(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 5 of the ‘313 application. Regarding some or all of components to be consumed or degraded by the substrate processing within the processing chamber, it is noted to be not structurally limiting to the apparatus claim and relates to intended use processing byproducts, MPEP 2114. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-11, 13-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim 1 cites, “holder configured to store therein an ionic liquid as some or all of components to be consumed or degraded by the substrate processing within the processing chamber”. However, the limitation’s latter clause sounds fragmentary/incomplete as the reader is expecting something to occur or happen with the components that are degraded; e.g.  as the components that are degraded are further exhausted from the chamber. If the applicant intends that the ionic liquid is degraded, he should clearly state that instead of using the term “all or some of components”, which sounds like they are fixed chamber structures like a showerhead or sidewall. Dependent claims to claim 1 are rejected by dependency to claim 1.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Singh (US 20140335698).
 	Regarding claim 1. Singh teaches in figs. 1-3 a substrate processing apparatus, comprising: a processing chamber (vac chamber 10 [30 31]) in which a processing target substrate (120 [30]) is placed (fig. 1b) and a substrate processing is performed [31]; and a holder (edge ring assembly 200, fig. 1-3, [30 32] commensurate w applicant’s substrate containing ring 17 pgpub [19]) configured to store therein an ionic liquid (the liquid in the ring is ionic, see his claim 13) as some or all of components to be consumed or degraded by the substrate processing within the processing chamber (the liquid is consumed/eroded which is why it is replenished, fig. 2a [32]).

 	Regarding claim 3. Singh teaches the substrate processing apparatus of Claim 2, wherein the mechanism is equipped with a filter (326 [43] in fig. 2h) configured to filter the ionic liquid [43], and filters the ionic liquid collected from the holder by the filter to supply the filtered ionic liquid into the holder ([43] fig. 2h, filter the liq collected from 225 then resupplies to the ring via 226 180/208).
 	Regarding claim 4. Singh teaches the substrate processing apparatus of Claim 2, wherein the mechanism is located inside the processing chamber (since 225 226 are formed in the support/pedestal which are in the chamber, fig. 1b, 2h, the mechanism is at least part inside the chamber).
 	Regarding claim 5. Singh teaches the substrate processing apparatus of Claim 2, wherein the mechanism is located outside the processing chamber (fig. 2a, the bulk of the mechanism is outside 50/chamber).
 	Regarding claim 7. Singh teaches the substrate processing apparatus of Claim 1, wherein the substrate processing is an etching processing of etching a substrate with plasma formed while supplying a processing gas into the processing chamber ([11-12 14 29 32 50]; furthermore this is a clear recitation of processing/intended use, see MPEP 2114).
 	Regarding claim 8. Singh teaches the substrate processing apparatus of Claim 1, wherein the holder is a container provided around the substrate and equipped with an open top, and stores therein the ionic liquid (as disc, this is an edge ring surrounding the wafer, fig. 1b and top has openings, fig. 2b-d, I, 3a, c).
 	Regarding claim 9. Singh teaches the substrate processing apparatus of Claim 1, wherein the ionic liquid is hydrophobic [23], it cites at least one of the same chemicals the applicant uses as disc in claim 11, Methyltrioctylammonium thiosalicylate/thiosalicylic acid, 1-ethyl-3-methylimidazolium bis[(trifluoromethyl)sul-fonyl]amide and thus has the same chemical properties in the claim.

 	Regarding claim 11. Singh teaches the substrate processing apparatus of Claim 1, wherein the ionic liquid is at least one of thiosalicylic acid methyltrioctylammonium, bis(2-ethylhexyl)phosphoric acid trihexyltetradecylphosphonium, methyltrioctylammonium bis(trifluoromethylsulfonyl)imide, 1-ethyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide, 1-butyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide, 1-hexyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide, or 1-methyl-1-propylpyrrolidinium bis(trifluoromethylsulfonyl)amide (see claim 9).
 	Regarding claim 13. Singh teaches the substrate processing apparatus of Claim 3, wherein the mechanism is located inside the processing chamber (see claim 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 20140335698) in view of Narita (US 20140138029).
 	Regarding claim 6. Singh teaches the substrate processing apparatus of Claim 2, but does not teach wherein the mechanism is configured to determine whether the ionic liquid is degraded based on at least one of a change in color of the ionic liquid or a change in electrical characteristics of the ionic liquid, however Narita teaches in [0014] an electric resistance detection portion of water where the plasma is stopped if it changes other than water and it would have been obvious to those skilled in the art at invention time to modify Singh’s mechanism with a resistance detector for the ionic liquid to add another safeguard to the system from abnormal discharge and detect potentially residual undesired charge in the liquid, Singh [0026] and as would be recognized by those skilled in the art of basic electricity.

 	Regarding claim 15. Singh in view of Narita teaches the substrate processing apparatus of Claim 14, wherein the substrate processing is an etching processing of etching a substrate with plasma formed while supplying a processing gas into the processing chamber (see claim 7).
 	Regarding claim 16. Singh in view of Narita teaches the substrate processing apparatus of Claim 15, wherein the holder is a container provided around the substrate and equipped with an open top, and stores therein the ionic liquid (see claim 8).
 	Regarding claim 17. Singh in view of Narita teaches the substrate processing apparatus of Claim 16, wherein the ionic liquid is hydrophobic (see claim 9).
 	Regarding claim 18. Singh in view of Narita teaches the substrate processing apparatus of Claim 17, wherein the ionic liquid is water-insoluble and non-reactive with water, see claim 10.
 	Regarding claim 19. Singh in view of Narita teaches the substrate processing apparatus of Claim 18, wherein the ionic liquid is at least one of thiosalicylic acid methyltrioctylammonium, bis(2-ethylhexyl)phosphoric acid trihexyltetradecylphosphonium, methyltrioctylammonium bis(trifluoromethylsulfonyl)imide, 1-ethyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide, 1-butyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide, 1-hexyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide, or 1-methyl-1-propylpyrrolidinium bis(trifluoromethylsulfonyl)amide, see claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718